Citation Nr: 0841515	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to May 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran had his claim transferred to the RO in Houston, 
Texas, and appealed that decision.  The case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed December 1966 rating decision denied 
service connection for pes planus; the request to reopen was 
denied by rating action in May 1999..

2.  The evidence submitted since the December 1966 and May 
1999 rating decisions relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for pes planus.

3.  The veteran's pes planus is not shown to be causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  The December 1966 and May 1999 rating decisions, which 
denied service connection for pes planus, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  The additional evidence presented since the rating 
decision in May 1999 is new and material and the claim for 
service connection for pes planus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's pes planus was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated December 
1998, April 1999, August 2004 and May 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that in new and material evidence 
claims such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is questionable 
whether any of the letters sent to the veteran fully meet the 
requirements set forth in Kent, but since the new and 
material evidence claim is granted this does not unfairly 
prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

The veteran's claim for service connection for pes planus was 
previously considered and denied by the RO in December 1966.  
That rating decision noted that there was no current 
diagnosis of pes planus.  After the veteran was provided 
notice of the decision and of his appellate rights, he did 
not appeal it, and the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Thereafter, on several occasions the veteran applied to 
reopen the claim for service connection for pes planus.  On 
each occasion the RO declined to reopen the case and found 
that no new and material evidence had been presented.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the December 1966 rating decision consists of private 
treatment records, VA treatment records and statements from 
the veteran.  Regardless of how the RO ruled on the question, 
the Board must determine for purposes of jurisdiction whether 
there is new and material evidence sufficient to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence submitted since the 
rating decision in December 1966 and has determined that the 
evidence is both new and material because it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus, namely, a current 
diagnosis for pes planus, the absence of which was one of the 
bases for the previous denial of the claim by the RO in 
December 1966.  Accordingly, the claim for service connection 
for pes planus is reopened.

Merits

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, the record must contain: (1) Medical evidence of the 
existence of a current disability, (2) medical evidence of an 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran contends that he is entitled to service 
connection for pes planus.  The veteran's argument appears to 
be that he incurred pes planus in service and that it 
continues to trouble him to this day.  The evidence does not 
support this supposition.  Service medical records do note 
treatment for pes planus in September 1957 and as an 
asymptomatic condition at the time of his discharge in May 
1958, but at the veteran's first VA examination in November 
1966 the examiner noted no pes planus and a radiographic 
report found that weight bearing studies of both feet fail to 
show any evidence of pes planus.  A VA treatment note from 
1977 mentions a scar on the plantar surface of the right 
foot, but attributed it to a childhood injury.  A VA 
examination report from March 1979 contains only a vague 
mention of pes planus.  The next time pes planus is mentioned 
in the record is when the veteran attempted to reopen his 
claim in January 1998.  During his hearing before the 
undersigned Veterans Law Judge the veteran stated that he had 
spoken to doctors since his discharge from service, but he 
did not present these records for review.  The absence of 
documented complaints of pes planus until 1998 weighs against 
the continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the veteran's contentions, but finds 
that the preponderance of the evidence is against the claim.  
Essentially, the claim fails because there is no competent 
medical evidence to show that the veteran current pes planus 
developed as a result of an established event, injury or 
disease during service.

The medical evidence of record on the question of causation 
consists solely of a VA medical opinion from August 2006.  
The VA examiner's determination was that the veteran's pes 
planus was less likely as not caused by or a result of sore 
feet in service.  He noted that the only evidence given was 
that the veteran complained of pain in his feet once during 
service.  This opinion was based on a review of the veteran's 
entire file, which included the veteran's service medical 
records.  While the remainder of the record contains several 
private medical records, none of these records contain a 
nexus opinion.  Based on the record, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection for pes planus.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of pes planus, but also of a nexus of 
relationship between that condition and service.  The veteran 
has failed to do so.  In fact, all medical evidence regarding 
a causal relationship between the claimed disability on 
appeal and the veteran's service is against a finding that 
there is a relationship between the veteran's service and his 
pes planus.  The veteran obviously believes that his pes 
planus is a result of an in-service event, but he has 
presented no corroborating evidence supporting this claim.  
The veteran, as a lay person, lack appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for pes planus.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board concludes that a service connection 
for pes planus is not established.


ORDER

New and material evidence having been presented, the claim of 
service connection for pes planus is reopened, and to this 
extent only, the appeal is granted.

Service connection for pes planus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


